COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS
                                             §

  IN THE INTEREST OF H. N. H., A                  §               No. 08-17-00233-CV
  CHILD,
                                                  §                  Appeal from the
                        Appellant.
                                                  §                 388th District Court

                                                  §             of El Paso County, Texas

                                                  §                (TC# 2010CM1478)

                                              §
                                            ORDER

       Appellee has filed a motion to dismiss the appeal for lack of jurisdiction because

Appellant’s notice of appeal is untimely. The trial court signed the termination order on October

2, 2017. Consequently, Appellant’s notice of accelerated appeal was due to be filed on Monday,

October 23, 2017. See TEX.R.APP.P. 4.1(a), 26.1(b), 28.1(b). Appellant did not file her notice of

appeal until November 2, 2017. Thus, her notice of appeal is untimely but it was filed within

fifteen days of the deadline. Under the Texas Supreme Court’s decision in Verburgt v. Dorner, a

motion for extension of time to file the notice of appeal is implied, but Appellant is still required

to provide a reasonable explanation for the delay. See Verburgt v. Dorner, 959 S.W.2d 615, 617

(Tex. 1997). We conclude that Appellant should be provided with an opportunity to remedy this

defect in the implied motion for extension of time.

       The Court hereby gives notice of its intent to dismiss the appeal for want of jurisdiction

                                                 1
unless any party establishes grounds for the appeal to continue within ten days from the date of

this order. Appellant is specifically directed to file with the Court a reasonable explanation for her

failure to timely file the notice of appeal. If Appellant fails to provide a reasonable explanation

within ten days from the date of this order, the Court will dismiss the appeal for want of jurisdiction

without further notice.

       IT IS SO ORDERED this 27th day of February, 2018.


                                                       PER CURIAM
Before McClure, C.J., Rodriguez and Palafox, JJ.




                                                  2